The petition for rehearing is based upon State ex rel. Village of Excelsior v. District Court, 107 Minn. 437,120 N.W. 894, not cited by counsel in the briefs and overlooked by the court. That case merely holds that R. L. 1905, § 336, permits contests in village elections, although that is in apparent conflict with § 343 thereof. This conclusion was arrived at because § 336, enacted subsequent to § 343, controlled. Section 336 came into existence by L. 1901, p. 584, c. 365, whereas § 343 was enacted by L. 1893, p. 16, c. 4, § 199. Section 336 appears as G. S. 1923, § 488, and perhaps is still available for contests of town elections. But that does not signify that the corrupt practices act of 1912 and the contest therein provided for *Page 339 
applies to and governs town meetings and the election of town officers. The decision made is adhered to.
From an unguarded statement in the opinion it might be inferred that where a town adopts the Australian system of voting there is a primary election for town officers.1 The law, L. 1915, p. 451, c. 315, provides there shall be no primary, but as a substitute prescribes that candidates file affidavits of candidacy at least one week before the election.
The motion for rehearing is denied.
1 See p. 337, supra. [Reporter.]